DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	1. This Office Action is in response to the Amendment filed on 02/11/2021.

	2. Applicant's cooperation in correcting the informalities in the specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim objections relating to informalities as well as indefinite claim language is also appreciated.

	3. Status of Claims:
		Claims 1-5 and 7 were amended;
		Claim 6 was cancelled; and
		Claims 8-10 were newly added.

	4. Specification:
The Amendment to Specification of Paragraph [0066], submitted on 02/11/2021, has been accepted.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.

Regarding Claim 1, as pointed out by the Applicants’ amendment (See Claims section on Pages 3-7 and the Applicants’ arguments (See Remarks section on Pages 12-15), the cited references fails to disclose or render obvious the claimed combination of an exhaust purification system of an internal combustion engine, having an exhaust purification catalyst supporting a precious metal and being able to store oxygen; and a control device including executable instructions stored in a non-transitory media for: determining an operating condition for the internal combustion engine via at least one sensor, and controlling an amount of fuel fed to a combustion chamber;  wherein the executable instructions are provided such that when a predetermined condition for performing a fuel cut operation is detected via the least one sensor; the control device initiates a fuel feed control during which fuel is temporarily fed to the combustion chamber so that a rich air-fuel ratio of the exhaust gas flowing into the exhaust purification catalyst is achieved, the rich air-fuel ratio being richer than the stoichiometric air-fuel ratio, and then the control device initiates a  fuel cut control, the fuel cut control stopping the feed of the fuel to the combustion chamber in a state where the internal combustion engine is operating, and the executable instructions including:
“a proviso that the control device perform the fuel cut control without performing the fuel feed control if an assessed value of an amount of adsorption of hydrocarbons at the exhaust purification catalyst, during a period when the -3-Application No. 16/538,880 predetermined condition for performing the fuel cut operation is being detected, is determined to be equal to or greater than a predetermined reference adsorption amount.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 16, 2021